Mr. Justice Brown delivered the opinion of the court. This is an action brought by the city of Chicago for an alleged violation of the junk-shop ordinance, so-called. The appellee is a large dealer, and a dealer in large quantities only—car lots principally—in old and new metals, rubber and rags. He is a wholesale dealer in these commodities, the largest in the city of Chicago. He did not procure a license to keep a “junk shop” or “junk wagon,” because he claimed not to be, in the language of the ordinance in question, ‘ ‘ exercising, carrying on, or engaging in the business of keeping a junk shop, or what is commonly called a junk shop.” The court below agreed with him, and so do we. The case is not distinguishable from West Side Metal Refining Company v. City of Chicago, 140 Ill. App. 599. We are of the same opinion as when that case was decided. The judgment of the Criminal Court of Cook county is affirmed. Affirmed.